DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 03/21/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues (page 7) that Ouchi fails to disclose the amendment to claim 1 “a needle body having a rib-recess portion positioned in the leading end of the tubular body and a tapered portion with a needle extending therefrom.” The amendment filed on 03/21/2022 discloses “a needle body having a proximal end with an outer body surface positioned in the leading end of the tubular body”. The amendment does not disclose a “rib-recess portion”; however, Ouchi discloses an injector needle 23 having an end (away from patient) located within the flexible inner tube 22 (as seen in Fig.49).
Applicant argues (page 8) that Ouchi does not disclose “the tubular body being configured to flex between an initial configuration and a flexed configuration.” Examiner disagrees, Ouchi discloses the inner tube 22 flexes from an initial straight configuration (Fig.49) to a bended flexed configuration (Figs.50-51).
Applicant argues (page 8) that Selkee does not disclose plurality of sensors, and applicant further argues that the puller wires 44 in Slekee (Fig.3) extend from control handle 36 to near the tip of distal section 34. Examiner disagrees, Examiner uses Figure 4 in Selkee to disclose the plurality of axially spaced strain gages (490a-c) (page 6 in the Final Rejection filed on 12/20/2021).
Applicant argues (page 9) that Singth does not disclose “the sensor information is based on fluid that is at least one of inside or outside the tubular body.” Examiner disagrees, Singth discloses sensors 22 mounted in or on the device that measure fluid pressure in the device 10 and send the information to controller 36 (parag, [0063]).
Applicant argues (page 10) that Patel does not disclose “at least the tubular body with a flexed configuration that is substantially transparent material.” Examiner disagrees, claim 7 discloses “at least the tubular body is a substantially transparent material to view the fluid.” Examiner uses Patel to teach a transparent flexible conduit 12 (column 2, lines 24-56).
Applicant argues (pages 10-11) that Ouchi 1 does not disclose “at least one of the leading end and the trailing end of the tubular body includes threads” and that Ouchi 1 discloses an injector 70 that “does not have a cover tube but includes a fluid tube 74 and a needle portion 75 formed at an end thereof” and “screw thread 2219 is formed on the inner surface of a receiving portion 2213.” Examiner disagrees, examiner only uses Ouchi 1 to teach a thread at the on a trailing end of the tubular body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US 5964740).
Regarding Claim 1, Ouchi discloses a flexible needle system comprising: a tubular body (inner tube (22); Fig.49) having a leading end (where the needle (23) is inserted; distal end (towards patient)) (At the tip of the inner tube 22, an injector needle 23 is fixedly connected; column 19, lines 23-24) and a trailing end (where mouth piece (27) is attached to the inner tube (22); proximal end (away from patient)), the tubular body (22) being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); a needle assembly including a needle body (body of needle (23)) having a proximal end (away from patient) with an outer body surface positioned in the leading end of the tubular body (the proximal end of the needle (away from patient) is fixedly connected to the distal end of the inner tube (22) as seen in Fig.49) (column 19, lines 23-24) and a distal end (towards the patient) with a needle (tip of the needle) extending therefrom (Fig.49); and a connector body (mouth piece (27)), wherein the leading end of the tubular body is configured to selectively receive the needle body (the distal end (towards the patient) of the inner tube (22) receives the body of the needle as seen in Fig.49) (column 19, lines 23-24), and the trailing end of the tubular body is configured to selectively receive the connector body (the proximal end (away from patient) of the inner tube (22) receives the mouth piece (27) as seen in Fig.49) (column 20, lines 12-13).
Regarding Claim 6, Ouchi discloses the system of claim 1, and further discloses wherein the tubular body (22) is configured to be bent from the initial configuration that is substantially straight (the inner tube (22) is initially straight as seen in Fig.49) and to the flexed configuration that is substantially curved (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51).
Regarding Claim 8, Ouchi discloses the system of claim 1, and further discloses wherein the tubular body is configured to reduce bulging of the tubular body over the needle assembly (the needle (23) is inserted into the inner tube (22); Figs.49-50).
Regarding Claim 9, Ouchi discloses the system of claim 1, and further discloses wherein the leading end of the tubular body is configured to selectively receive the needle body (the distal end (towards the patient) of the inner tube (22) receives the body of the needle as seen in Fig.49) (column 19, lines 23-24), and the trailing end of the tubular body is configured to selectively receive the connector body (the proximal end (away from patient) of the inner tube (22) receives the mouth piece (27) as seen in Fig.49) (column 20, lines 12-13).
Regarding Claim 10, Ouchi discloses the system of claim 1, and further discloses wherein the tubular body (22) is received in the connection body (27) (the mouth piece (27) receives the inner tune (22) as seen in Fig.49), twisted relative to the connection body, and releasably secured by at least one of a luer taper, threaded, press fit, mechanical interlock, rib-recess, adhesive, heated, melted, and bonded connection (the mouth piece (27) has a luer taper shape as seen in 	Fig.49).
Regarding Claim 19, Ouchi discloses a method of a flexible needle system, comprising: providing a tubular body (22) having a leading end (where the needle (23) is inserted; distal end (towards patient)) (At the tip of the inner tube 22, an injector needle 23 is fixedly connected; column 19, lines 23-24) and a trailing end (where mouth piece (27) is attached to the inner tube (22); proximal end (away from patient)), the tubular body being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); providing a needle assembly including a needle body (body of needle (23)) with a needle (tip of the needle) extending therefrom; and providing a connector body (27) adapted to the tubular body, 11Attorney Docket No.: 67658-0006 wherein the leading end of the tubular body is configured to selectively receive the needle body (the distal end (towards the patient) of the inner tube (22) receives the body of the needle as seen in Fig.49) (column 19, lines 23-24), and the trailing end of the tubular body is configured to selectively receive the connector body the proximal end (away from patient) of the inner tube (22) receives the mouth piece (27) as seen in Fig.49) (column 20, lines 12-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740); in view of Selkee (US 2010/0063478).
Regarding Claim 2, Ouchi discloses all the limitations of claim 1 above.
Ouchi does not appear to disclose the tubular body includes a plurality of sensors along the tubular body and positioned between the leading end and trailing end, and wherein the plurality of sensors is at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) axially along a tubular deflectable catheter. The strain gages are fully capable of being modified to the flexible tubular inner tube (22) to extend from the leading to the trailing end in Ouchi.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Selkee to have plurality of sensors embedded in the tubular body in order to protect the sensors from the surrounding.
Regarding Claim 3, Ouchi as modified discloses the system of claim 2, and Selkee further teaches wherein the plurality of sensors (490a-c) is operatively connected to each other (strain gages (490a-c)) are connected to each other via wires) (Since there are a minimum of three strain gages requiring a minimum two wires each (three wires for foil gage temperature compensation), there six total wires would be required in this embodiment; parag. [0053], lines 5-7) and configured to generate sensor information including at least one of flow rate, material type, material density, material translucence, material inductance, vibration, pressure, and temperature (the strain gages measure the pressure/strain when the catheter is deflected) (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4).
Regarding Claim 4, Ouchi as modified discloses the system of claim 3, and Selkee further discloses wherein at least one of the plurality of sensors includes at least one of a flow rate sensor, pressure sensor, proximity sensor, photoelectric sensor, optical sensor, piezoelectric sensor, transducer, electrostatic sensor, and thermocouple configured to generate the sensor information (the multiple sensors are strain gages (490a-c) that measure pressure/ strain, so the sensors are pressure sensors).
Regarding Claim 14, Ouchi discloses a flexible needle system comprising: a tubular body (22) having a leading end (where the needle (23) is inserted; distal end (towards patient)) (At the tip of the inner tube 22, an injector needle 23 is fixedly connected; column 19, lines 23-24) and a trailing end (where mouth piece (27) is attached to the inner tube (22); proximal end (away from patient)), the tubular body (22) being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); and a needle assembly including a needle body (body of needle (23)) with a needle (tip of the needle) extending therefrom; and wherein the leading end of the tubular body is configured to selectively receive the needle body (the distal end (towards the patient) of the inner tube (22) receives the body of the needle as seen in Fig.49) (column 19, lines 23-24).
Ouchi does not appear to disclose the tubular body includes a plurality of sensors axially spaced along the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) and axially spaced along deflectable catheter (strain gages (490a-c) are axially spaced along the tubular strut (80) as seen in Fig.4). The strain gages are fully capable of being modified to the flexible tubular inner tube (22) in Ouchi.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Selkee to have plurality of sensors axially spaced on the tubular body in order to continuously monitor the tubular body.
Regarding Claim 15, Ouchi as modified discloses the system of claim 14, and Selkee further discloses wherein the plurality of sensors (490a-c) are at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4).
Regarding Claim 17, Ouchi as modified discloses the system of claim 14, and further discloses wherein the tubular body (22) is configured to be bent from the initial configuration that is substantially straight (the inner tube (22) is initially straight as seen in Fig.49) and to the flexed configuration that is substantially curved (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51).
Regarding Claim 20, Ouchi as modified discloses all the limitations of claim 19 above.
Ouchi does not appear to disclose the tubular body includes a plurality of sensors along the tubular body and positioned between the leading end and trailing end, and wherein the plurality of sensors is at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) axially along a tubular deflectable catheter. The strain gages are fully capable of being modified to the flexible tubular inner tube (22) to extend from the leading to the trailing end in Ouchi.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Selkee to have plurality of sensors embedded in the tubular body in order to protect the sensors from the surrounding.

Claims 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740); in view of Selkee (US 2010/0063478) and Singth (US 2014/0171760).
Regarding Claim 5, Ouchi as modified discloses all of the limitations claim 3 above.
Ouchi does not appear to disclose the sensor information is based on fluid that is at least one of inside and outside the tubular body.
Singth teaches it was known in the art to have a pressure sensor (22; Fig.1) that measures fluid pressure inside the device (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Singth to have a sensor information based on the fluid inside the tubular body in order to maintain fluid supply pressure at a constant level.
Regarding Claim 16, Ouchi as modified discloses the system of claim 14, and further discloses wherein the plurality of sensors is operatively connected to each other (strain gages (490a-c)) are connected to each other via wires) (Since there are a minimum of three strain gages requiring a minimum two wires each (three wires for foil gage temperature compensation), there six total wires would be required in this embodiment; parag. [0053], lines 5-7) and Singth further discloses configured to generate sensor information including at least one of flow rate, material type, material density, material translucence, material inductance, vibration, pressure, and temperature based on fluid that is at least one of inside and outside the tubular body (pressure sensor (22; Fig.1) measures fluid pressure inside the device (parag. [0063]).
Regarding Claim 18, Ouchi as modified discloses all of the limitations claim 14 above.
Ouchi does not appear to disclose at least the needle body and connector body includes a transparent material to view the fluid.
Singth teaches it was known in the art to have a transparent tip (The device also includes one or more mold channels though which a mold fluid can be injected to fill the mold cavity and secure the micro-tip to the catheter body such that the at least one fluid channel of the micro-tip is in fluid communication with the at least one fluid line of the catheter body. The device can be transparent to allow UV light to pass therethrough to cure mold fluid disposed within the mold cavity; parag. [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Singth to have a transparent needle body in order to view the fluid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740); in view of Patel (US 3918456).
Regarding Claim 7, Ouchi discloses all of the limitations claim 1 above.
Ouchi does not appear to disclose the tubular body is a substantially transparent material to view the fluid.
Patel teaches it was known in the art to a flexible transparent conduit (12) (column 2, lines 54-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Patel to have a transparent tubular body in order to determine the presence or absence of an air bubble (Since the conduit member 12 and the adapter 14 are conventionally filled with saline solution prior to insertion into the biliary system, the transparency of those elements provides for a convenient and positive determination of the presence or absence of air bubbles within the solution; column 3, lines 29-34).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740) embodiment 1 (Figs.49-51); in view of Ouchi (US 5964740) embodiment 2 (Fig. 67) herein Ouchi 1.
Regarding Claim 11, Ouchi discloses all of the limitations claim 1 above.
Ouchi does not appear to disclose at least one of the leading end and trailing end of the tubular body includes threads.
Ouchi 1 teaches it was known in the art to have fluid tube (74; Fig.70) with a trailing end comprising a screw threads (2219a; Fig.67) that engages with the thread of the fixing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Ouchi 1 to have a threaded trailing end in order to secure the engagement between the tubular body and the connector.
Regarding Claim 12, Ouchi discloses all of the limitations claim 1 above.
Ouchi does not appear to disclose the tubular body and the needle body engage each other with at least one of a luer taper, threaded, press fit, mechanical interlock, rib-recess, adhesive, heated, melted, and bonded connection.
Ouchi 1 teaches it was known in the art to have a needle portion (12; Fig.19) adhesively connected with a fluid supply tube (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Ouchi 2 to have a needle body connected to a tubular body via adhesion in order to ensure that the needle is securely fixed in the tubular body.
Regarding Claim 13, Ouchi discloses the system of claim 1, and Ouchi 1 further discloses wherein the tubular body and the connector body engage each other with at least one of a luer taper, threaded, press fit, mechanical interlock, rib-recess, adhesive, heated, melted, and bonded connection (the fluid tube (74; Fig.70) comprises a screw threads (2219a; Fig.67) that engages with the thread (2219b) of the grasp portion (1218)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783